     Case 6:21-mj-01523-GJK Document 2 Filed 06/24/21 Page 1 of 1 PageID 8



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                        Case No. 6:21-1523

DAVID LESPERANCE
                                                           AUSA: Jen Harrington
                                                           Defense Atty.: Charles Taylor

 U.S. MAGISTRATE     EMBRY J. KIDD                        June 24, 2021
 JUDGE               Courtroom 3C                         3:34-3:56 = 22 mins
 DEPUTY CLERK        Kim Anderson          RECORDING      Digital
                                                          Orlando_Digital_Transcripts@flmd.uscourts.gov

                     n/a                                  Ivette Suarez
 INTERPRETER                               PTS/PROB.


                            CLERK=S MINUTES
         INITIAL APPEARANCE ON RULE 5C COMPLAINT/BOND HEARING
DEFENDANT TAKEN INTO FEDERAL CUSTODY TODAY


Case called, appearances made, procedural setting by Court
Court finds dft is competent to proceed
Gov summarizes charges and penalties
Dft advised of his rights
Dft requests appointment of counsel/Court appoints CJA counsel
Dft advised of his right to preliminary hearing
Dft files waiver of PE hearing
No issue as to identity
Dft advised of rule 20 transfer
Parties advised of Due Process Protections Act
Gov requests release on conditions stated
Dft rebuttal
Court releases dft on conditions stated
Gov to provide dft with information regarding Zoom hearing in charging district
Court adjourned
